Name: Commission Delegated Regulation (EU) 2017/1787 of 12 June 2017 amending Regulation (EU) No 508/2014 of the European Parliament and of the Council as regards the distribution of funds under direct management among objectives of the Integrated Maritime Policy and the Common Fisheries Policy
 Type: Delegated Regulation
 Subject Matter: fisheries; NA;  EU finance
 Date Published: nan

 4.10.2017 EN Official Journal of the European Union L 256/1 COMMISSION DELEGATED REGULATION (EU) 2017/1787 of 12 June 2017 amending Regulation (EU) No 508/2014 of the European Parliament and of the Council as regards the distribution of funds under direct management among objectives of the Integrated Maritime Policy and the Common Fisheries Policy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (1), and in particular Article 14(4) thereof, Whereas: (1) Regulation (EU) No 508/2014 provides for the financing of measures which contribute to the achievement of the objectives of the Integrated Maritime Policy and the Common Fisheries Policy. (2) Title VI of Regulation (EU) No 508/2014 sets out the measures which may be financed in accordance with the principle of direct management by the Union. (3) Annex III to Regulation (EU) No 508/2014 establishes the indicative distribution of funds under direct management among the specific objectives of the Integrated Maritime Policy and the Common Fisheries Policy set out in Articles 82 and 85 of that Regulation. (4) The programming period for measures financed under Regulation (EU) No 508/2014 covers the years from 2014 to 2020. After the end of the third year of the programming period, and in the light of the experience gained from actions implemented so far across the different spending areas, divergences have emerged in some areas between the appropriate distribution of funds and the percentages set out in Annex III to Regulation (EU) No 508/2014. (5) So far it has been possible to deal with these divergences by applying Article 14(3) of Regulation (EU) No 508/2014. That Article allows the Commission to depart from the indicative percentages by no more than 5 % of the value of the financial envelope in each case. (6) Article 14(4) of Regulation (EU) No 508/2014 empowers the Commission to adopt delegated acts adjusting the percentages set out in Annex III thereto. (7) In order to maximise the use of the available funds for the remainder of the programming period and the contribution of the underlying actions to the achievement of the objectives set out in Articles 82 and 85 of Regulation (EU) No 508/2014, it is necessary to adapt the indicative distribution of funds in Annex III to that Regulation. (8) Regulation (EU) No 508/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) No 508/2014 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 149, 20.5.2014, p. 1. ANNEX ANNEX III INDICATIVE DISTRIBUTION OF FUNDS UNDER CHAPTERS I AND II OF TITLE VI AMONG THE OBJECTIVES SET OUT IN ARTICLES 82 AND 85 (1) Objectives set out in Article 82: 1. Development and implementation of an integrated governance of maritime and coastal affairs  6 % 2. Development of cross-sectorial initiatives  24 % 3. Support for sustainable economic growth, employment, innovation and new technologies  17 % 4. Promotion of the protection of the marine environment  5 % Objectives set out in Article 85: 1. Collection, management and dissemination of scientific advice under the CFP  11 % 2. Specific control and enforcement measures under the CFP  11 % 3. Voluntary contributions to international organisations  13 % 4. Advisory Councils and communication activities under the CFP and the IMP  7 % 5. Market intelligence, including the establishment of electronic markets  6 % (1) The percentages apply to the amount set out in Article 14 excluding the allocation under Article 92.